972 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alba Ester CARDONA, Defendant-Appellant.
No. 92-5243.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1992.

Before KEITH and BATCHELDER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Alba Ester Cardona appeals a district court order denying her petition for writ of mandamus.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1991, Cardona pleaded guilty to possession with intent to distribute cocaine and was sentenced to 120 months incarceration.   Following her conviction, Cardona filed a petition for writ of mandamus.   In her petition, Cardona sought to compel the United States Immigration and Naturalization Services (INS), pursuant to 8 U.S.C. § 1252(i), to institute immediate deportation proceedings against Cardona, who is a deportable alien.   The district court determined that the petition was meritless and dismissed the case.   Cardona has filed a timely appeal.   On appeal, she requests permission to proceed in forma pauperis and appointment of counsel.


3
Upon review, we affirm the district court's denial of Cardona's petition for writ of mandamus.   Cardona is not entitled to the writ upon the facts of this case.   See Aguirre v. Meese, 930 F.2d 1292, 1293 (7th Cir.1991);   Gonzalez v. INS, 867 F.2d 1108, 1109-10 (8th Cir.1989).


4
Accordingly, we grant Cardona in forma pauperis status, deny her request for appointment of counsel, and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.